Citation Nr: 1226750	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  05-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinea pedis, claimed as a foot rash, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in March 2008.  He provided testimony before the undersigned Acting Veterans Law Judge at the RO in September 2008.  Transcripts of both hearings are of record. 

In August 2009, the Board remanded the Veteran's claim for additional development.  The case has been returned now for further appellate action.  All requested development has been completed and the claim is once again before the Board.  


FINDING OF FACT

The competent and credible evidence of record indicates the Veteran's tinea pedis, claimed as a foot rash, at least as likely as not began while he was on active duty in the military, and that he has continued to experience symptoms associated with that disorder during the years since his discharge from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's tinea pedis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).

II.  Entitlement to Service Connection for a Skin Disorder

The Veteran contends that he suffers from tinea pedis, specifically on his feet, due to his military service and as a result of his presumed exposure to Agent Orange or other herbicides while stationed in Vietnam.  And, after reviewing the relevant evidence of record, the Board agrees that service connection is warranted.  

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

But there are exceptions to this general rule.  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Turning back now to the facts of this specific case, as explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be proof the Veteran has the disability claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Concerning this, the Veteran's VA treatment records from February 1984 to August 2010 show his continuous complaints of and treatment for a rash on his feet.  Additionally, the January 2010 VA compensation examiner noted a current diagnosis of tinea pedis and a toenail disorder, onychomycosis, on both feet.  

Therefore, the determinative issue is whether the Veteran's tinea pedis is attributable to his military service - and, in particular, to exposure to Agent Orange while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's military personnel and other records confirm he served in Vietnam during the Vietnam Era as a military truck driver.  See 38 C.F.R. § 3.2(f).  Therefore, it is presumed he was exposed to Agent Orange in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Regardless, in order for the Veteran to be entitled to presumptive service connection on the basis of that Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  Further, this specific disorder must manifest to a compensable degree of at least 10-percent disabling within a specified time following the last exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Unfortunately, although it is presumed he was exposed to Agent Orange since he served in Vietnam during the Vietnam era, the competent medical evidence of record does not also establish that he has a disease of the specific type required that would, in effect, require the Board to presume his tinea pedis was incurred during his military service from that presumed exposure to Agent Orange.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  The Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim must still be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Regarding in-service incurrence, the Veteran's service treatment records do not indicate any skin disorders.  His November 1970 separation examination also does not contain any reference to skin disorders of any kind.  However, the Board notes that the service treatment records do not include a Report of Medical History as part of the November 1970 separation examination.  

The Veteran was examined by VA in January 2010.  This examiner noted the Veteran's reports of itchy, scaly feet between the toes on both feet.  He confirmed the diagnosis of tinea pedis and onychomycosis for the toenails.  However, this examiner determined it is unlikely the Veteran's disorder stemmed from his duty in Vietnam since there is no in-service indication of treatment or fungal infection at that time.  The examiner stated that recurrence is usually due to re-infection in susceptible individuals and thus is not related to a prior evidence of fungal infections.  The examiner, in rendering his opinion, the examiner did not specifically take into account the Veteran's competent lay report as to a continuity of a skin disorder on the feet symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  

In support of the Veteran's contentions for continuity, his VA treatment records dating from February 1984 to August 2010 show complaints of scaly, itchy feet, and rashes.  These records, a substantial majority of which were obtained as a consequence of the prior January 2011 Board remand, also show his continuous treatment for this skin disorder by VA.  

Furthermore, the Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's statements, including his March 2008 RO hearing and September 2008 Travel Board hearing testimony is considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently alleged that he has experienced problems with a skin disorder, specifically on his feet, since his military service. He claims the dirt, sweat, and water got into his shoes during his time in Vietnam.  Indeed, the record supports the Veteran's assertions of continuous symptomatology, especially as evidenced by the VA treatment records beginning in February 1984.  These 1984 records show that the Veteran reported tinea pedis since 1970.  The Board notes that this record is dated many years before the Veteran submitted his current claim.  Furthermore, as the Veteran did not complete a Report of Medical History at discharge, he did not have an opportunity to either report his tinea pedis or to contradict the history he provided in 1984.  Therefore, the Veteran's lay statements with respect to his complaints of a skin disorder are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage, 10 Vet. App. at 488.  

Certainly then, when considering his competent and credible lay testimony with the medical evidence substantiating his claim for continuous symptoms, and resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's tinea pedis, claimed as foot rash, is attributable to his military service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  So service connection is warranted.


ORDER

The claim for service connection for tinea pedis, claimed as foot rash, is granted. 



____________________________________________
JOHN L .PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


